Hoar, J.
An exception to the general statute of limitations provides that “in actions of contract brought to recover the balance due upon a mutual and open account current, the cause of action shall be deemed to have accrued at the time of the last item proved in the account.” Gen. Sts. c. 155, § 5. Rev. Sts. c. 120, § 5. All the items in the account current upon which the plaintiffs sue were due more than six years before the commencement of the action, except the two last; and the statute of limitations is therefore a defence to the suit, unless those items bring the account within the exception. Is either of these an item proved, within the meaning of the statute ? They were acceptances by the defendants, made for the plaintiffs’ accommodation only, and which the plaintiffs were bound to pay. The payment of them was therefore merely a payment by the plaintiffs of their own debt, and did not create any debt from the defendants. And although the acceptances had been previously entered to the plaintiffs’ debit, so that the counter charge *110was necessary to balance the account, this would not alter the case. As between the plaintiffs and the defendants, the acceptances, which the plaintiffs were to pay, would not constitute a debt. The defendants had no cause of action upon them, and could have had none, unless the plaintiffs had broken their contract by failing to take them up. The charge on either side was therefore obviously a mere memorandum, and not an item of legal debt or credit.
It was convenient to the parties to enter these transactions on the same account with their other dealings ; but this was nothing more than convenience of book-keeping, and the transaction did not result in the creation of an obligation on either party to pay anything to the other. In Bass v. Bass, 8 Pick. 187, cited by the plaintiffs, all the items were of actual indebtment.

Exceptions overruled.